EXHIBIT 10.2



AMENDED AND RESTATED SECURITY AGREEMENT



     This AMENDED AND RESTATED SECURITY AGREEMENT, dated as of June 30, 2008
(this "Agreement"), is among Telanetix, Inc., a Delaware corporation (the
"Company"), all of the Subsidiaries of the Company (such subsidiaries, the
"Guarantors" and together with the Company, the "Debtors"), the holders of the
Company's Senior Secured Convertible Debentures (collectively, the "Purchasers")
due June 30, 2014 and issued on the date hereof in the original aggregate
principal amount of $26,140,355.91 (collectively, as amended, restated,
supplemented, replaced, exchanged, modified or otherwise changed from time to
time, the "Debentures") signatory hereto, their endorsees, transferees and
assigns (collectively, the "Secured Parties") and Enable Growth Partners, LP
("Enable") as agent for the Secured Parties (in such capacity, the "Agent").





W I T N E S S E T H:



     WHEREAS, pursuant to certain Securities Purchase Agreements dated December
28, 2006, August 30, 2007 and March 27, 2008, the Company issued certain
debentures (the "Existing Debentures") and preferred stock (the "Preferred
Stock"); 

     WHEREAS, (i) each of the Guarantors executed and delivered Guaranty, dated
August 30, 2007 in favor of the Agent on behalf of the Secured Parties (the
"Existing Guaranty") and (ii) each of the Debtors entered into a Security
Agreement dated August 30, 2007 in favor of the Agent on behalf of the Secured
Parties (the "Existing Security Agreement");

     WHEREAS, pursuant to the Securities Exchange Agreement dated as of the date
hereof (the "Exchange Agreement") by and among the Company and the Secured
Parties, the parties thereto have agreed to exchange the Existing Debentures and
the Preferred Stock for the Debentures on the terms provided therein;

     WHEREAS, each of the Guarantors has executed and delivered an Amended and
Restated Guaranty, dated as of the date hereof (as amended, restated,
supplemented, replaced, modified or otherwise changed from time to time, the
“Guaranty"), in favor of the Secured Parties, to guarantee the Company's
obligations under the Debentures (as defined below);

     WHEREAS, in order to induce the Secured Parties to enter into the Exchange
Agreement, each Debtor has agreed to execute and deliver to the Secured Parties
this Agreement in order to ratify and confirm the security interest granted
pursuant to the Existing Security Agreement and to re-grant the Secured Parties,
pari passu with each other Secured Party and through the Agent, a security
interest in certain property of such Debtor to secure the prompt payment,
performance and discharge in full of all of the Company's obligations under the
Debentures and the Guarantors' obligations under the Guarantee; and

     WHEREAS, terms used but otherwise defined in this Agreement (other than as
set forth in Section 1) shall have the respective meanings given such terms in
the Debentures and the Exchange Agreement.

1

--------------------------------------------------------------------------------

     NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

     1. Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth in this Section 1. Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
(such as "account", "chattel paper", "commercial tort claim", "deposit account",
"document", "equipment", "fixtures", "general intangibles", "goods",
"instruments", "inventory", "investment property", "letter-of-credit rights",
"proceeds" and "supporting obligations") shall have the respective meanings
given such terms in Article 9 of the UCC.



> (a)      "Collateral" means the collateral in which the Secured Parties are
> granted a security interest by this Agreement and which shall include the
> following personal property of the Debtors, whether presently owned or
> existing or hereafter acquired or coming into existence, wherever situated,
> and all additions and accessions thereto and all substitutions and
> replacements thereof, and all proceeds, products and accounts thereof,
> including, without limitation, all proceeds from the sale or transfer of the
> Collateral and of insurance covering the same and of any tort claims in
> connection therewith, and all dividends, interest, cash, notes, securities,
> equity interest or other property at any time and from time to time acquired,
> receivable or otherwise distributed in respect of, or in exchange for, any or
> all of the Pledged Securities (as defined below):



> > > (i) All goods, including, without limitation, (A) all machinery,
> > > equipment, computers, motor vehicles, trucks, tanks, boats, ships,
> > > appliances, furniture, special and general tools, fixtures, test and
> > > quality control devices and other equipment of every kind and nature and
> > > wherever situated, together with all documents of title and documents
> > > representing the same, all additions and accessions thereto, replacements
> > > therefor, all parts therefor, and all substitutes for any of the foregoing
> > > and all other items used and useful in connection with any Debtor's
> > > businesses and all improvements thereto; and (B) all inventory;



> > > (ii) All contract rights and other general intangibles, including, without
> > > limitation, all partnership interests, membership interests, stock or
> > > other securities, rights under any of the Organizational Documents,
> > > agreements related to the Pledged Securities, licenses, distribution and
> > > other agreements, computer software (whether "off-the-shelf", licensed
> > > from any third party or developed by any Debtor), computer software
> > > development rights, leases, franchises, customer lists, quality control
> > > procedures, grants and rights, goodwill, trademarks, service marks, trade
> > > styles, trade names, patents, patent applications, copyrights, and income
> > > tax refunds;
> > > 
> > > (iii) All accounts, together with all instruments, all documents of title
> > > representing any of the foregoing, all rights in any merchandising, goods,
> > > equipment, motor vehicles and trucks which any of the same may represent,
> > > and all right, title, security and guaranties with respect to each
> > > account, including any right of stoppage in transit;



> > > 2
> > > 
> > > --------------------------------------------------------------------------------
> > > 
> > > (iv) All documents, letter-of-credit rights, instruments and chattel
> > > paper;



> > > (v) All commercial tort claims;



> > > (vi) All deposit accounts and all cash (whether or not deposited in such
> > > deposit accounts);



> > > (vii) All investment property;



> > > (viii) All supporting obligations; and



> > > (ix) All files, records, books of account, business papers, and computer
> > > programs; and



> > > (x) the products and proceeds of all of the foregoing Collateral set forth
> > > in clauses (i)-(ix) above.



> >      Without limiting the generality of the foregoing, the "Collateral"
> > shall include all investment property and general intangibles respecting
> > ownership and/or other equity interests in each Guarantor, including,
> > without limitation, the shares of capital stock and the other equity
> > interests listed on Schedule H hereto (as the same may be modified from time
> > to time pursuant to the terms hereof), and any other shares of capital stock
> > and/or other equity interests of any other direct or indirect subsidiary of
> > any Debtor obtained in the future, and, in each case, all certificates
> > representing such shares and/or equity interests and, in each case, all
> > rights, options, warrants, stock, other securities and/or equity interests
> > that may hereafter be received, receivable or distributed in respect of, or
> > exchanged for, any of the foregoing and all rights arising under or in
> > connection with the Pledged Securities, including, but not limited to, all
> > dividends, interest and cash.
> > 
> >      Notwithstanding the foregoing, nothing herein shall be deemed to
> > constitute an assignment of any asset which, in the event of an assignment,
> > becomes void by operation of applicable law or the assignment of which is
> > otherwise prohibited by applicable law (in each case to the extent that such
> > applicable law is not overridden by Sections 9-406, 9-407 and/or 9-408 of
> > the UCC or other similar applicable law); provided, however, that to the
> > extent permitted by applicable law, this Agreement shall create a valid
> > security interest in such asset and, to the extent permitted by applicable
> > law, this Agreement shall create a valid security interest in the proceeds
> > of such asset.



> > 3
> > 
> > --------------------------------------------------------------------------------
> > 
> > (b) "Intellectual Property" means the collective reference to all rights,
> > priorities and privileges relating to intellectual property, whether arising
> > under United States, multinational or foreign laws or otherwise, including,
> > without limitation, (i) all copyrights arising under the laws of the United
> > States, any other country or any political subdivision thereof, whether
> > registered or unregistered and whether published or unpublished, all
> > registrations and recordings thereof, and all applications in connection
> > therewith, including, without limitation, all registrations, recordings and
> > applications in the United States Copyright Office, (ii) all letters patent
> > of the United States, any other country or any political subdivision
> > thereof, all reissues and extensions thereof, and all applications for
> > letters patent of the United States or any other country and all divisions,
> > continuations and continuations-in-part thereof, (iii) all trademarks, trade
> > names, corporate names, company names, business names, fictitious business
> > names, trade dress, service marks, logos, domain names and other source or
> > business identifiers, and all goodwill associated therewith, now existing or
> > hereafter adopted or acquired, all registrations and recordings thereof, and
> > all applications in connection therewith, whether in the United States
> > Patent and Trademark Office or in any similar office or agency of the United
> > States, any State thereof or any other country or any political subdivision
> > thereof, or otherwise, and all common law rights related thereto, (iv) all
> > trade secrets arising under the laws of the United States, any other country
> > or any political subdivision thereof, (v) all rights to obtain any reissues,
> > renewals or extensions of the foregoing, (vi) all licenses for any of the
> > foregoing, and (vii) all causes of action for infringement of the foregoing.



> >  (c) "Majority in Interest" means, at any time of determination, the
> > majority in interest (based on then-outstanding principal amounts of
> > Debentures at the time of such determination) of the Secured Parties.



> > (d) "Necessary Endorsement" means undated stock powers endorsed in blank or
> > other proper instruments of assignment duly executed and such other
> > instruments or documents as the Agent (as that term is defined below) may
> > reasonably request.



> > (e) "Obligations" means all of the liabilities and obligations (primary,
> > secondary, direct, contingent, sole, joint or several) due or to become due,
> > or that are now or may be hereafter contracted or acquired, or owing to, of
> > any Debtor to the Secured Parties, including, without limitation, all
> > obligations under this Agreement, the Debentures, the Guarantee and any
> > other instruments, agreements or other documents executed and/or delivered
> > in connection herewith or therewith, in each case, whether now or hereafter
> > existing, voluntary or involuntary, direct or indirect, absolute or
> > contingent, liquidated or unliquidated, whether or not jointly owed with
> > others, and whether or not from time to time decreased or extinguished and
> > later increased, created or incurred, and all or any portion of such
> > obligations or liabilities that are paid, to the extent all or any part of
> > such payment is avoided or recovered directly or indirectly from any of the
> > Secured Parties as a preference, fraudulent transfer or otherwise as such
> > obligations may be amended, supplemented, converted, extended or modified
> > from time to time. Without limiting the generality of the foregoing, the
> > term "Obligations" shall include, without limitation: (i) principal of, and
> > interest on the Debentures and the loans extended pursuant thereto; (ii) any
> > and all other fees, indemnities, costs, obligations and liabilities of the
> > Debtors from time to time under or in connection with this Agreement, the
> > Debentures, the Guarantee and any other instruments, agreements or other
> > documents executed and/or delivered in connection herewith or therewith; and
> > (iii) all amounts (including but not limited to post-petition interest) in
> > respect of the foregoing that would be payable but for the fact that the
> > obligations to pay such amounts are unenforceable or not allowable due to
> > the existence of a bankruptcy, reorganization or similar proceeding
> > involving any Debtor.



> > 4
> > 
> > --------------------------------------------------------------------------------
> > 
> > (f) "Organizational Documents" means with respect to any Debtor, the
> > documents by which such Debtor was organized (such as a certificate of
> > incorporation, certificate of limited partnership or articles of
> > organization, and including, without limitation, any certificates of
> > designation for preferred stock or other forms of preferred equity) and
> > which relate to the internal governance of such Debtor (such as bylaws, a
> > partnership agreement or an operating, limited liability or members
> > agreement).



> > (g) "Pledged Securities" shall have the meaning ascribed to such term in
> > Section 4(i).



> > (h) "UCC" means the Uniform Commercial Code of the State of New York and or
> > any other applicable law of any state or states which has jurisdiction with
> > respect to all, or any portion of, the Collateral or this Agreement, from
> > time to time. It is the intent of the parties that defined terms in the UCC
> > should be construed in their broadest sense so that the term "Collateral"
> > will be construed in its broadest sense. Accordingly if there are, from time
> > to time, changes to defined terms in the UCC that broaden the definitions,
> > they are incorporated herein and if existing definitions in the UCC are
> > broader than the amended definitions, the existing ones shall be
> > controlling.



     2. Grant of Security Interest in Collateral. The parties hereto hereby
acknowledge and agree that this Agreement shall amend, restate, modify, extend,
renew and continue the terms and provisions contained in the Existing Security
Agreement and shall not extinguish or release any Debtor from any liability
under the Existing Security Agreement or otherwise constitute a novation of its
obligations thereunder. As an inducement for the Secured Parties to extend the
loans as evidenced by the Debentures and to secure the complete and timely
payment, performance and discharge in full, as the case may be, of all of the
Obligations, each Debtor hereby unconditionally and irrevocably ratifies and
confirms its grant of a security interest under the Existing Security Agreement,
and further pledges, grants and hypothecates to the Secured Parties a security
interest in and to, a lien upon and a right of set-off against all of their
respective right, title and interest of whatsoever kind and nature in and to,
the Collateral (a "Security Interest" and, collectively, the "Security
Interests").



     3. Delivery of Certain Collateral. Contemporaneous with, or prior to the
date hereof, each Debtor shall deliver or cause to be delivered to the Agent (a)
any and all certificates and other instruments representing or evidencing the
Pledged Securities, and (b) any and all certificates and other instruments or
documents representing any of the other Collateral, in each case, together with
all Necessary Endorsements. Upon the written request of the Agent, the Debtors
shall provide to Agent, a true and correct copy of each Organizational Document
governing any of the Pledged Securities.



     4. Representations, Warranties, Covenants and Agreements of the Debtors.
Other than Sections 4(a) and 4(f), except as set forth under the disclosure
schedules to the Purchase Agreement or the corresponding section of the
disclosure schedules delivered to the Secured Parties concurrently herewith (the
"Disclosure Schedules"), which Disclosure Schedules shall be deemed a part
hereof, each Debtor represents and warrants to, and covenants and agrees with,
the Secured Parties as follows:



> > 5
> > 
> > --------------------------------------------------------------------------------
> > 
> > (a) Each Debtor has the requisite corporate, partnership, limited liability
> > company or other power and authority to enter into this Agreement and
> > otherwise to carry out its obligations hereunder. The execution, delivery
> > and performance by each Debtor of this Agreement and the filings
> > contemplated therein have been duly authorized by all necessary action on
> > the part of such Debtor and no further action is required by such Debtor.
> > This Agreement has been duly executed by each Debtor. This Agreement
> > constitutes the legal, valid and binding obligation of each Debtor,
> > enforceable against each Debtor in accordance with its terms except as such
> > enforceability may be limited by applicable bankruptcy, insolvency,
> > reorganization and similar laws of general application relating to or
> > affecting the rights and remedies of creditors and by general principles of
> > equity.



> > (b) The Debtors have no place of business or offices where their respective
> > books of account and records are kept (other than temporarily at the offices
> > of its attorneys or accountants) or places where Collateral is stored or
> > located, except as set forth on Schedule A attached hereto. Except as
> > specifically set forth on Schedule A, each Debtor is the record owner of the
> > real property where such Collateral is located, and there exist no mortgages
> > or other liens on any such real property except for Permitted Liens (as
> > defined in the Debentures). Except as disclosed on Schedule A, none of such
> > Collateral is in the possession of any consignee, bailee, warehouseman,
> > agent or processor.



> > (c) Except for Permitted Liens (as defined in the Debentures) and except as
> > set forth on Schedule B attached hereto, the Debtors are the sole owner of
> > the Collateral (except for non-exclusive licenses granted by any Debtor in
> > the ordinary course of business), free and clear of any liens, security
> > interests, encumbrances, rights or claims, and are fully authorized to grant
> > the Security Interests. Except as set forth on Schedule B attached hereto,
> > there is not on file in any governmental or regulatory authority, agency or
> > recording office an effective financing statement, security agreement,
> > license or transfer or any notice of any of the foregoing (other than those
> > that will be filed in favor of the Secured Parties pursuant to this
> > Agreement) covering or affecting any of the Collateral. Except as set forth
> > on Schedule B attached hereto and except pursuant to this Agreement, as long
> > as this Agreement shall be in effect, the Debtors shall not execute and
> > shall not knowingly permit to be on file in any such office or agency any
> > other financing statement or other document or instrument (except to the
> > extent filed or recorded in favor of the Secured Parties pursuant to the
> > terms of this Agreement).



> > (d) No written claim has been received that any Collateral or Debtor's use
> > of any Collateral violates the rights of any third party. There has been no
> > adverse decision to any Debtor's claim of ownership rights in or exclusive
> > rights to use the Collateral in any jurisdiction or to any Debtor's right to
> > keep and maintain such Collateral in full force and effect, and there is no
> > proceeding involving said rights pending or, to the best knowledge of any
> > Debtor, threatened before any court, judicial body, administrative or
> > regulatory agency, arbitrator or other governmental authority.



> > 6
> > 
> > --------------------------------------------------------------------------------
> > 
> > (e) Each Debtor shall at all times maintain its books of account and records
> > relating to the Collateral at its principal place of business and its
> > Collateral at the locations set forth on Schedule A attached hereto and may
> > not relocate such books of account and records or tangible Collateral unless
> > it delivers to the Secured Parties at least 30 days prior to such relocation
> > (i) written notice of such relocation and the new location thereof (which
> > must be within the United States) and (ii) evidence that appropriate
> > financing statements under the UCC and other necessary documents have been
> > filed and recorded and other steps have been taken to perfect the Security
> > Interests to create in favor of the Secured Parties a valid, perfected and
> > continuing perfected lien in the Collateral.



> > (f) This Agreement creates in favor of the Secured Parties a valid security
> > interest in the Collateral, subject only to Permitted Liens (as defined in
> > the Debentures) securing the payment and performance of the Obligations.
> > Upon making the filings described in the immediately following paragraph,
> > all security interests created hereunder in any Collateral which may be
> > perfected by filing Uniform Commercial Code financing statements shall have
> > been duly perfected. Except for the filing of the Uniform Commercial Code
> > financing statements referred to in the immediately following paragraph, the
> > recordation of the Intellectual Property Security Agreement (as defined
> > below) with respect to copyrights and copyright applications in the United
> > States Copyright Office referred to in paragraph (m), the execution and
> > delivery of deposit account control agreements satisfying the requirements
> > of Section 9-104(a)(2) of the UCC with respect to each deposit account of
> > the Debtors, and the delivery of the certificates and other instruments
> > provided in Section 3, no action is necessary to create, perfect or protect
> > the security interests created hereunder. Without limiting the generality of
> > the foregoing, except for the filing of said financing statements, the
> > recordation of said Intellectual Property Security Agreement, and the
> > execution and delivery of said deposit account control agreements, no
> > consent of any third parties and no authorization, approval or other action
> > by, and no notice to or filing with, any governmental authority or
> > regulatory body is required for (i) the execution, delivery and performance
> > of this Agreement, (ii) the creation or perfection of the Security Interests
> > created hereunder in the Collateral or (iii) the enforcement of the rights
> > of the Agent and the Secured Parties hereunder.



> > (g) Each Debtor hereby authorizes the Agent to file one or more financing
> > statements under the UCC, with respect to the Security Interests, with the
> > proper filing and recording agencies in any jurisdiction deemed proper by
> > it.



> > (h) The execution, delivery and performance of this Agreement by the Debtors
> > does not (i) violate any of the provisions of any Organizational Documents
> > of any Debtor or any judgment, decree, order or award of any court,
> > governmental body or arbitrator or any applicable law, rule or regulation
> > applicable to any Debtor or (ii) conflict with, or constitute a default (or
> > an event that with notice or lapse of time or both would become a default)
> > under, or give to others any rights of termination, amendment, acceleration
> > or cancellation (with or without notice, lapse of time or both) of, any
> > agreement, credit facility, debt or other instrument (evidencing any
> > Debtor's debt or otherwise) or other understanding to which any Debtor is a
> > party or by which any property or asset of any Debtor is bound or affected.
> > If any, all required consents (including, without limitation, from
> > stockholders or creditors of any Debtor) necessary for any Debtor to enter
> > into and perform its obligations hereunder have been obtained.



> > 7
> > 
> > --------------------------------------------------------------------------------
> > 
> > (i) The capital stock and other equity interests listed on Schedule H hereto
> > (the "Pledged Securities") represent all of the capital stock and other
> > equity interests of the Guarantors, and represent all capital stock and
> > other equity interests owned, directly or indirectly, by the Company. All of
> > the Pledged Securities are validly issued, fully paid and nonassessable, and
> > the Company is the legal and beneficial owner of the Pledged Securities,
> > free and clear of any lien, security interest or other encumbrance except
> > for the security interests created by this Agreement and other Permitted
> > Liens (as defined in the Debentures).



> > (j) The ownership and other equity interests in partnerships and limited
> > liability companies (if any) included in the Collateral (the "Pledged
> > Interests") by their express terms do not provide that they are securities
> > governed by Article 8 of the UCC and are not held in a securities account or
> > by any financial intermediary.



> > (k) Except for Permitted Liens (as defined in the Debentures), each Debtor
> > shall at all times maintain the liens and Security Interests provided for
> > hereunder as valid and perfected liens and security interests in the
> > Collateral in favor of the Secured Parties until this Agreement and the
> > Security Interest hereunder shall be terminated pursuant to Section 11
> > hereof. Each Debtor hereby agrees to defend the same against the claims of
> > any and all persons and entities. Each Debtor shall safeguard and protect
> > all Collateral for the account of the Secured Parties. At the request of the
> > Agent, each Debtor will sign and deliver to the Agent on behalf of the
> > Secured Parties at any time or from time to time one or more financing
> > statements pursuant to the UCC in form reasonably satisfactory to the Agent
> > and will pay the cost of filing the same in all public offices wherever
> > filing is, or is deemed by the Agent to be, necessary or desirable to effect
> > the rights and obligations provided for herein. Without limiting the
> > generality of the foregoing, each Debtor shall pay all fees, taxes and other
> > amounts necessary to maintain the Collateral and the Security Interests
> > hereunder, and each Debtor shall obtain and furnish to the Agent from time
> > to time, upon demand, such releases and/or subordinations of claims and
> > liens which may be required to maintain the priority of the Security
> > Interests hereunder.



> > (l) No Debtor will transfer, pledge, hypothecate, encumber, license, sell or
> > otherwise dispose of any of the Collateral (except for non-exclusive
> > licenses granted by a Debtor in its ordinary course of business and sales of
> > inventory by a Debtor in its ordinary course of business) without the prior
> > written consent of a Majority in Interest.



> > (m) Each Debtor shall keep and preserve its equipment, inventory and other
> > tangible Collateral in good condition, repair and order and shall not
> > operate or locate any such Collateral (or cause to be operated or located)
> > in any area excluded from insurance coverage.



> > 8
> > 
> > --------------------------------------------------------------------------------
> > 
> >  (n) Each Debtor shall maintain with financially sound and reputable
> > insurers, insurance with respect to the Collateral, including Collateral
> > hereafter acquired, against loss or damage of the kinds and in the amounts
> > customarily insured against by entities of established reputation having
> > similar properties similarly situated and in such amounts as are customarily
> > carried under similar circumstances by other such entities and otherwise as
> > is prudent for entities engaged in similar businesses but in any event
> > sufficient to cover the full replacement cost thereof. Each Debtor shall
> > cause each insurance policy issued in connection herewith to provide, and
> > the insurer issuing such policy to certify to the Agent, that (a) the Agent
> > will be named as lender loss payee and additional insured under each such
> > insurance policy; (b) if such insurance be proposed to be cancelled or
> > materially changed for any reason whatsoever, such insurer will promptly
> > notify the Agent and such cancellation or change shall not be effective as
> > to the Agent for at least thirty (30) days after receipt by the Agent of
> > such notice, unless the effect of such change is to extend or increase
> > coverage under the policy; and (c) the Agent will have the right (but no
> > obligation) at its election to remedy any default in the payment of premiums
> > within thirty (30) days of notice from the insurer of such default. If no
> > Event of Default (as defined in the Debentures) exists and if the proceeds
> > arising out of any claim or series of related claims do not exceed $100,000,
> > loss payments in each instance will be applied by the applicable Debtor to
> > the repair and/or replacement of property with respect to which the loss was
> > incurred to the extent reasonably feasible, and any loss payments or the
> > balance thereof remaining, to the extent not so applied, shall be payable to
> > the applicable Debtor; provided, however, that payments received by any
> > Debtor after an Event of Default occurs and is continuing or in excess of
> > $100,000 for any occurrence or series of related occurrences shall be paid
> > to the Agent on behalf of the Secured Parties and, if received by such
> > Debtor, shall be held in trust for the Secured Parties and immediately paid
> > over to the Agent unless otherwise directed in writing by the Agent. Copies
> > of such policies or the related certificates, in each case, naming the Agent
> > as lender loss payee and additional insured shall be delivered to the Agent
> > at least annually and at the time any new policy of insurance is issued.



> > (o) Each Debtor shall, within ten (10) days of obtaining knowledge thereof,
> > advise the Secured Parties promptly, in sufficient detail, of any material
> > adverse change in the Collateral, and of the occurrence of any event which
> > would have a material adverse effect on the value of the Collateral or on
> > the Secured Parties' security interest, through the Agent, therein.



> > 9
> > 
> > --------------------------------------------------------------------------------
> > 
> > (p) Each Debtor shall promptly execute and deliver to the Agent such further
> > deeds, mortgages, assignments, security agreements, financing statements or
> > other instruments, documents, certificates and assurances and take such
> > further action as the Agent may from time to time request and may in its
> > sole discretion deem necessary to perfect, protect or enforce the Secured
> > Parties' security interest in the Collateral including, without limitation,
> > if applicable, the execution and delivery of a separate security agreement
> > with respect to each Debtor's Intellectual Property ("Intellectual Property
> > Security Agreement") in which the Secured Parties have been granted a
> > security interest hereunder, substantially in a form reasonably acceptable
> > to the Agent, which Intellectual Property Security Agreement, other than as
> > stated therein, shall be subject to all of the terms and conditions hereof.



> > (q) Each Debtor shall permit the Agent and its representatives and agents to
> > inspect the Collateral during normal business hours and upon reasonable
> > prior notice, and to make copies of records pertaining to the Collateral as
> > may be reasonably requested by the Agent from time to time.



> > (r) Each Debtor shall take all steps reasonably necessary to diligently
> > pursue and seek to preserve, enforce and collect any rights, claims, causes
> > of action and accounts receivable in respect of the Collateral.



> > (s) Each Debtor shall promptly notify the Secured Parties in sufficient
> > detail upon becoming aware of any attachment, garnishment, execution or
> > other legal process levied against any Collateral and of any other
> > information received by such Debtor that may materially affect the value of
> > the Collateral, the Security Interest or the rights and remedies of the
> > Secured Parties hereunder.



> > (t) All information heretofore, herein or hereafter supplied to the Secured
> > Parties by or on behalf of any Debtor with respect to the Collateral is
> > accurate and complete in all material respects as of the date furnished.



> > (u) The Debtors shall at all times preserve and keep in full force and
> > effect their respective valid existence and good standing and any rights and
> > franchises material to its business.



> > (v) No Debtor will change its name, type of organization, jurisdiction of
> > organization, organizational identification number (if it has one), legal or
> > corporate structure, or identity, or add any new fictitious name unless it
> > provides at least 30 days prior written notice to the Secured Parties of
> > such change and, at the time of such written notification, such Debtor
> > provides any financing statements or fixture filings necessary to perfect
> > and continue the perfection of the Security Interests granted and evidenced
> > by this Agreement.



> > 10
> > 
> > --------------------------------------------------------------------------------
> > 
> > (w) Except in the ordinary course of business, no Debtor may consign any of
> > its inventory or sell any of its inventory on bill and hold, sale or return,
> > sale on approval, or other conditional terms of sale without the consent of
> > the Agent which shall not be unreasonably withheld.



> > (x) No Debtor may relocate its chief executive office to a new location
> > without providing 30 days prior written notification thereof to the Secured
> > Parties and so long as, at the time of such written notification, such
> > Debtor provides any financing statements or fixture filings necessary to
> > perfect and continue the perfection of the Security Interests granted and
> > evidenced by this Agreement.



> > (y) Each Debtor was organized and remains organized solely under the laws of
> > the state set forth next to such Debtor's name in Schedule D attached
> > hereto, which Schedule D sets forth each Debtor's organizational
> > identification number or, if any Debtor does not have one, states that one
> > does not exist.



> > (z) (i) The actual name of each Debtor is the name set forth in Schedule D
> > attached hereto; (ii) no Debtor has any trade names except as set forth on
> > Schedule E attached hereto; (iii) no Debtor has used any name other than
> > that stated in the preamble hereto or as set forth on Schedule E for the
> > preceding five years; and (iv) no entity has merged into any Debtor or been
> > acquired by any Debtor within the past five years except as set forth on
> > Schedule E.



> > (aa) At any time and from time to time that any Collateral consists of
> > instruments, certificated securities or other items that require or permit
> > possession by the secured party to perfect the security interest created
> > hereby, the applicable Debtor shall deliver such Collateral to the Agent.



> >  (bb) Each Debtor, in its capacity as issuer, hereby agrees to comply with
> > any and all orders and instructions of Agent regarding the Pledged Interests
> > consistent with the terms of this Agreement without the further consent of
> > any Debtor as contemplated by Section 8-106 (or any successor section) of
> > the UCC. Further, each Debtor agrees that it shall not enter into a similar
> > agreement (or one that would confer "control" within the meaning of Article
> > 8 of the UCC) with any other person or entity.
> > 
> > (cc) At the written request of the Agent, each Debtor shall cause all
> > tangible chattel paper constituting Collateral to be delivered to the Agent,
> > or, if such delivery is not possible, then to cause such tangible chattel
> > paper to contain a legend noting that it is subject to the security interest
> > created by this Agreement. To the extent that any Collateral consists of
> > electronic chattel paper, the applicable Debtor shall cause the underlying
> > chattel paper to be "marked" within the meaning of Section 9-105 of the UCC
> > (or successor section thereto).



> > 11
> > 
> > --------------------------------------------------------------------------------
> > 
> > (dd) If there is any investment property or deposit account included as
> > Collateral that can be perfected by "control" through an account control
> > agreement, the applicable Debtor shall cause such an account control
> > agreement, in form and substance in each case satisfactory to the Agent, to
> > be entered into and delivered to the Agent for the benefit of the Secured
> > Parties upon the written request of the Agent.



> > (ee) To the extent that any Collateral consists of letter-of-credit rights,
> > the applicable Debtor shall cause the issuer of each underlying letter of
> > credit to consent to an assignment of the proceeds thereof to the Secured
> > Parties at the written request of the Agent.



> > (ff) To the extent that any Collateral is in the possession of any third
> > party, the applicable Debtor shall join with the Agent in notifying such
> > third party of the Secured Parties' security interest in such Collateral and
> > shall use its best efforts to obtain an acknowledgement and agreement from
> > such third party with respect to the Collateral, in form and substance
> > reasonably satisfactory to the Agent.



> > (gg) If any Debtor shall at any time hold or acquire a commercial tort
> > claim, such Debtor shall promptly notify the Secured Parties in a writing
> > signed by such Debtor of the particulars thereof and grant to the Secured
> > Parties in such writing a security interest therein and in the proceeds
> > thereof, all upon the terms of this Agreement, with such writing to be in
> > form and substance satisfactory to the Agent.



> > (hh) Upon the written request of the Agent, each Debtor shall immediately
> > provide written notice to the Secured Parties of any and all accounts which
> > arise out of contracts with any governmental authority and, to the extent
> > necessary to perfect or continue the perfected status of the Security
> > Interests in such accounts and proceeds thereof, shall execute and deliver
> > to the Agent an assignment of claims for such accounts and cooperate with
> > the Agent in taking any other steps required, in its judgment, under the
> > Federal Assignment of Claims Act or any similar federal, state or local
> > statute or rule to perfect or continue the perfected status of the Security
> > Interests in such accounts and proceeds thereof.



> > (ii) Each Debtor shall cause each subsidiary of such Debtor to immediately
> > become a party hereto (an "Additional Debtor"), by executing and delivering
> > an Additional Debtor Joinder in substantially the form of Annex A attached
> > hereto and comply with the provisions hereof applicable to the Debtors.
> > Concurrent therewith, the Additional Debtor shall deliver replacement
> > schedules for, or supplements to all other Schedules to (or referred to in)
> > this Agreement, as applicable, which replacement schedules shall supersede,
> > or supplements shall modify, the Schedules then in effect. The Additional
> > Debtor shall also deliver such opinions of counsel, authorizing resolutions,
> > good standing certificates, incumbency certificates, organizational
> > documents, financing statements and other information and documentation as
> > the Agent may reasonably request. Upon delivery of the foregoing to the
> > Agent, the Additional Debtor shall be and become a party to this Agreement
> > with the same rights and obligations as the Debtors, for all purposes hereof
> > as fully and to the same extent as if it were an original signatory hereto
> > and shall be deemed to have made the representations, warranties and
> > covenants set forth herein as of the date of execution and delivery of such
> > Additional Debtor Joinder, and all references herein to the "Debtors" shall
> > be deemed to include each Additional Debtor.



> > 12
> > 
> > --------------------------------------------------------------------------------
> > 
> > (jj) Each Debtor shall vote the Pledged Securities to comply with the
> > covenants and agreements set forth herein and in the Debentures.



> > (kk) Each Debtor shall register the pledge of the applicable Pledged
> > Securities on the books of such Debtor. Each Debtor shall notify each issuer
> > of Pledged Securities to register the pledge of the applicable Pledged
> > Securities in the name of the Secured Parties on the books of such issuer.
> > Further, except with respect to certificated securities delivered to the
> > Agent, the applicable Debtor shall deliver to Agent an acknowledgement of
> > pledge (which, where appropriate, shall comply with the requirements of the
> > relevant UCC with respect to perfection by registration) signed by the
> > issuer of the applicable Pledged Securities, which acknowledgement shall
> > confirm that: (a) it has registered the pledge on its books and records; and
> > (b) at any time directed by Agent during the continuation of an Event of
> > Default, such issuer will transfer the record ownership of such Pledged
> > Securities into the name of any designee of Agent, will take such steps as
> > may be necessary to effect the transfer, and will comply with all other
> > instructions of Agent regarding such Pledged Securities without the further
> > consent of the applicable Debtor.



> > (ll) In the event that, upon an occurrence of an Event of Default, Agent
> > shall sell all or any of the Pledged Securities to another party or parties
> > (herein called the "Transferee") or shall purchase or retain all or any of
> > the Pledged Securities, each Debtor shall, to the extent applicable: (i)
> > deliver to Agent or the Transferee, as the case may be, the articles of
> > incorporation, bylaws, minute books, stock certificate books, corporate
> > seals, deeds, leases, indentures, agreements, evidences of indebtedness,
> > books of account, financial records and all other Organizational Documents
> > and records of the Debtors and their direct and indirect subsidiaries; (ii)
> > use its best efforts to obtain resignations of the persons then serving as
> > officers and directors of the Debtors and their direct and indirect
> > subsidiaries, if so requested; and (iii) use its best efforts to obtain any
> > approvals that are required by any governmental or regulatory body in order
> > to permit the sale of the Pledged Securities to the Transferee or the
> > purchase or retention of the Pledged Securities by Agent and allow the
> > Transferee or Agent to continue the business of the Debtors and their direct
> > and indirect subsidiaries.
> > 
> > (mm) Without limiting the generality of the other obligations of the Debtors
> > hereunder, each Debtor shall promptly, upon the written request of the
> > Agent, (i) cause to be registered at the United States Copyright Office all
> > of its material copyrights, (ii) cause the security interest contemplated
> > hereby with respect to all Intellectual Property registered at the United
> > States Copyright Office or United States Patent and Trademark Office to be
> > duly recorded at the applicable office, and (iii) give the Agent notice
> > whenever it acquires (whether absolutely or by license) or creates any
> > additional material Intellectual Property.



> > 13
> > 
> > --------------------------------------------------------------------------------
> > 
> > (nn) Each Debtor will from time to time, at the joint and several expense of
> > the Debtors, promptly execute and deliver all such further instruments and
> > documents, and take all such further action as may be necessary or
> > desirable, or as the Agent may reasonably request, in order to perfect and
> > protect any security interest granted or purported to be granted hereby or
> > to enable the Secured Parties to exercise and enforce their rights and
> > remedies hereunder and with respect to any Collateral or to otherwise carry
> > out the purposes of this Agreement.



> > (oo) Schedule F attached hereto lists all of the patents, patent
> > applications, trademarks, trademark applications, registered copyrights, and
> > domain names owned by any of the Debtors as of the date hereof. Schedule F
> > lists all material licenses in favor of any Debtor for the use of any
> > patents, trademarks, copyrights and domain names as of the date hereof. All
> > material patents and trademarks of the Debtors have been duly recorded at
> > the United States Patent and Trademark Office and all material copyrights of
> > the Debtors have been duly recorded at the United States Copyright Office.



> > (pp) Except as set forth on Schedule G attached hereto, none of the account
> > debtors or other persons or entities obligated on any of the Collateral is a
> > governmental authority covered by the Federal Assignment of Claims Act or
> > any similar federal, state or local statute or rule in respect of such
> > Collateral.

     5. Effect of Pledge on Certain Rights. If any of the Collateral subject to
this Agreement consists of nonvoting equity or ownership interests (regardless
of class, designation, preference or rights) that may be converted into voting
equity or ownership interests upon the occurrence of certain events (including,
without limitation, upon the transfer of all or any of the other stock or assets
of the issuer), it is agreed that the pledge of such equity or ownership
interests pursuant to this Agreement or the enforcement of any of Agent's rights
hereunder shall not be deemed to be the type of event which would trigger such
conversion rights notwithstanding any provisions in the Organizational Documents
or agreements to which any Debtor is subject or to which any Debtor is party

     6. Defaults. The following events shall be "Events of Default":



> > (a) The occurrence of an Event of Default (as defined in the Debentures)
> > under the Debentures;



> > (b) Any representation or warranty of any Debtor in this Agreement shall
> > prove to have been incorrect in any material respect when made;



> > 14
> > 
> > --------------------------------------------------------------------------------
> > 
> > (c) The failure by any Debtor to observe or perform any of its obligations
> > hereunder for five (5) days after delivery to such Debtor of notice of such
> > failure by or on behalf of a Secured Party unless such default is capable of
> > cure but cannot be cured within such time frame and such Debtor is using
> > best efforts to cure same in a timely fashion; or



> > (d) If any provision of this Agreement shall at any time for any reason be
> > declared to be null and void, or the validity or enforceability thereof
> > shall be contested by any Debtor, or a proceeding shall be commenced by any
> > Debtor, or by any governmental authority having jurisdiction over any
> > Debtor, seeking to establish the invalidity or unenforceability thereof, or
> > any Debtor shall deny that any Debtor has any liability or obligation
> > purported to be created under this Agreement.



     7. Duty To Hold In Trust. 

> > (a) Upon the occurrence of any Event of Default and at any time thereafter,
> > each Debtor shall, upon receipt of any revenue, income, dividend, interest
> > or other sums subject to the Security Interests, whether payable pursuant to
> > the Debentures or otherwise, or of any check, draft, note, trade acceptance
> > or other instrument evidencing an obligation to pay any such sum, hold the
> > same in trust for the Secured Parties and shall forthwith endorse and
> > transfer any such sums or instruments, or both, to the Secured Parties,
> > pro-rata in proportion to their respective then-currently outstanding
> > principal amount of Debentures for application to the satisfaction of the
> > Obligations (and if any Debenture is not outstanding, pro-rata in proportion
> > to the initial purchases of the remaining Debentures).



> > (b) If any Debtor shall become entitled to receive or shall receive any
> > securities or other property (including, without limitation, shares of
> > Pledged Securities or instruments representing Pledged Securities acquired
> > after the date hereof, or any options, warrants, rights or other similar
> > property or certificates representing a dividend, or any distribution in
> > connection with any recapitalization, reclassification or increase or
> > reduction of capital, or issued in connection with any reorganization of
> > such Debtor or any of its direct or indirect subsidiaries) in respect of the
> > Pledged Securities (whether as an addition to, in substitution of, or in
> > exchange for, such Pledged Securities or otherwise), such Debtor agrees to
> > (i) accept the same as the agent of the Secured Parties; (ii) hold the same
> > in trust on behalf of and for the benefit of the Secured Parties; and (iii)
> > to deliver any and all certificates or instruments evidencing the same to
> > Agent on or before the close of business on the fifth business day following
> > the receipt thereof by such Debtor, in the exact form received together with
> > the Necessary Endorsements, to be held by Agent subject to the terms of this
> > Agreement as Collateral.



15

--------------------------------------------------------------------------------

     8. Rights and Remedies Upon Default. 

> >  (a) Upon the occurrence of any Event of Default and at any time thereafter,
> > the Secured Parties, acting through the Agent, shall have the right to
> > exercise all of the remedies conferred hereunder and under the Debentures,
> > and the Secured Parties shall have all the rights and remedies of a secured
> > party under the UCC. Without limitation, the Agent, for the benefit of the
> > Secured Parties, shall have the following rights and powers:



> > > (i) The Agent shall have the right to take possession of the Collateral
> > > and, for that purpose, enter, with the aid and assistance of any person,
> > > any premises where the Collateral, or any part thereof, is or may be
> > > placed and remove the same, and each Debtor shall assemble the Collateral
> > > and make it available to the Agent at places which the Agent shall
> > > reasonably select, whether at such Debtor's premises or elsewhere, and
> > > make available to the Agent, without rent, all of such Debtor's respective
> > > premises and facilities for the purpose of the Agent taking possession of,
> > > removing or putting the Collateral in saleable or disposable form.



> > > (ii)     Upon notice to the Debtors by Agent, all rights of each Debtor to
> > > exercise the voting and other consensual rights which it would otherwise
> > > be entitled to exercise and all rights of each Debtor to receive the
> > > dividends and interest which it would otherwise be authorized to receive
> > > and retain, shall cease. Upon such notice, Agent shall have the right to
> > > receive, for the benefit of the Secured Parties, any interest, cash
> > > dividends or other payments on the Collateral and, at the option of Agent,
> > > to exercise in such Agent's discretion all voting rights pertaining
> > > thereto. Without limiting the generality of the foregoing, Agent shall
> > > have the right (but not the obligation) to exercise all rights with
> > > respect to the Collateral as it were the sole and absolute owner thereof,
> > > including, without limitation, to vote and/or to exchange, at its sole
> > > discretion, any or all of the Collateral in connection with a merger,
> > > reorganization, consolidation, recapitalization or other readjustment
> > > concerning or involving the Collateral or any Debtor or any of its direct
> > > or indirect subsidiaries.



> > > (iii) The Agent shall have the right to operate the business of each
> > > Debtor using the Collateral and shall have the right to assign, sell,
> > > lease or otherwise dispose of and deliver all or any part of the
> > > Collateral, at public or private sale or otherwise, either with or without
> > > special conditions or stipulations, for cash or on credit or for future
> > > delivery, in such parcel or parcels and at such time or times and at such
> > > place or places, and upon such terms and conditions as the Agent may deem
> > > commercially reasonable, all without (except as shall be required by
> > > applicable statute and cannot be waived) advertisement or demand upon or
> > > notice to any Debtor or right of redemption of a Debtor, which are hereby
> > > expressly waived. Upon each such sale, lease, assignment or other transfer
> > > of Collateral, the Agent, for the benefit of the Secured Parties, may,
> > > unless prohibited by applicable law which cannot be waived, purchase all
> > > or any part of the Collateral being sold, free from and discharged of all
> > > trusts, claims, right of redemption and equities of any Debtor, which are
> > > hereby waived and released.



> > > 16
> > > 
> > > --------------------------------------------------------------------------------
> > > 
> > > (iv)     The Agent shall have the right (but not the obligation) to notify
> > > any account debtors and any obligors under instruments or accounts to make
> > > payments directly to the Agent, on behalf of the Secured Parties, and to
> > > enforce the Debtors' rights against such account debtors and obligors.



> > > (v)     The Agent, for the benefit of the Secured Parties, may (but is not
> > > obligated to) direct any financial intermediary or any other person or
> > > entity holding any investment property to transfer the same to the Agent,
> > > on behalf of the Secured Parties, or its designee.



> > > (vi)     The Agent may (but is not obligated to) transfer any or all
> > > Intellectual Property registered in the name of any Debtor at the United
> > > States Patent and Trademark Office and/or Copyright Office into the name
> > > of the Secured Parties or any designee or any purchaser of any Collateral.



> >      (b)     The Agent shall comply with any applicable law in connection
> > with a disposition of Collateral and such compliance will not be considered
> > adversely to affect the commercial reasonableness of any sale of the
> > Collateral. The Agent may sell the Collateral without giving any warranties
> > and may specifically disclaim such warranties. If the Agent sells any of the
> > Collateral on credit, the Debtors will only be credited with payments
> > actually made by the purchaser. In addition, each Debtor waives any and all
> > rights that it may have to a judicial hearing in advance of the enforcement
> > of any of the Agent's rights and remedies hereunder, including, without
> > limitation, its right following an Event of Default to take immediate
> > possession of the Collateral and to exercise its rights and remedies with
> > respect thereto.
> > 
> > (c)     For the purpose of enabling the Agent to further exercise rights and
> > remedies under this Section 8 or elsewhere provided by agreement or
> > applicable law, each Debtor hereby grants to the Agent, for the benefit of
> > the Agent and the Secured Parties, an irrevocable, nonexclusive license
> > (exercisable without payment of royalty or other compensation to such
> > Debtor) to use, license or sublicense following an Event of Default, any
> > Intellectual Property now owned or hereafter acquired by such Debtor, and
> > wherever the same may be located, and including in such license access to
> > all media in which any of the licensed items may be recorded or stored and
> > to all computer software and programs used for the compilation or printout
> > thereof.



17

--------------------------------------------------------------------------------

     9. Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder or from payments made on account of any
insurance policy insuring any portion of the Collateral shall be applied first,
to the expenses of retaking, holding, storing, processing and preparing for
sale, selling, and the like (including, without limitation, any taxes, fees and
other costs incurred in connection therewith) of the Collateral, to the
reasonable attorneys' fees and expenses incurred by the Agent in enforcing the
Secured Parties' rights hereunder and in connection with collecting, storing and
disposing of the Collateral, and then to satisfaction of the Obligations pro
rata among the Secured Parties (based on then-outstanding principal amounts of
Debentures at the time of any such determination), and to the payment of any
other amounts required by applicable law, after which the Secured Parties shall
pay to the applicable Debtor any surplus proceeds. If, upon the sale, license or
other disposition of the Collateral, the proceeds thereof are insufficient to
pay all amounts to which the Secured Parties are legally entitled, the Debtors
will be liable for the deficiency, together with interest thereon, at the rate
of 18% per annum or the lesser amount permitted by applicable law (the "Default
Rate"), and the reasonable fees of any attorneys employed by the Secured Parties
to collect such deficiency. To the extent permitted by applicable law, each
Debtor waives all claims, damages and demands against the Secured Parties
arising out of the repossession, removal, retention or sale of the Collateral,
unless due solely to the gross negligence or willful misconduct of the Secured
Parties as determined by a final judgment (not subject to further appeal) of a
court of competent jurisdiction.



     10. Securities Law Provision. Each Debtor recognizes that Agent may be
limited in its ability to effect a sale to the public of all or part of the
Pledged Securities by reason of certain prohibitions in the Securities Act of
1933, as amended, or other federal or state securities laws (collectively, the
"Securities Laws"), and may be compelled to resort to one or more sales to a
restricted group of purchasers who may be required to agree to acquire the
Pledged Securities for their own account, for investment and not with a view to
the distribution or resale thereof. Each Debtor agrees that sales so made may be
at prices and on terms less favorable than if the Pledged Securities were sold
to the public, and that Agent has no obligation to delay the sale of any Pledged
Securities for the period of time necessary to register the Pledged Securities
for sale to the public under the Securities Laws. Each Debtor shall cooperate
with Agent in its attempt to satisfy any requirements under the Securities Laws
(including, without limitation, registration thereunder if requested by Agent)
applicable to the sale of the Pledged Securities by Agent.

     11. Costs and Expenses. Each Debtor agrees to pay all reasonable
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder, including without limitation, any financing statements
pursuant to the UCC, continuation statements, partial releases and/or
termination statements related thereto or any expenses of any searches
reasonably required by the Agent. The Debtors shall also pay all other claims
and charges which in the reasonable opinion of the Agent is reasonably likely to
prejudice, imperil or otherwise affect the Collateral or the Security Interests
therein. The Debtors will also, upon demand, pay to the Agent the amount of any
and all reasonable expenses, including the reasonable fees and expenses of its
counsel and of any experts and agents, which the Agent, for the benefit of the
Secured Parties, may incur in connection with (i) the enforcement of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral, or (iii) the exercise or
enforcement of any of the rights of the Secured Parties under the Debentures.
Until so paid, any fees payable hereunder shall be added to the principal amount
of the Debentures and shall bear interest at the Default Rate.



18

--------------------------------------------------------------------------------

     12. Responsibility for Collateral. The Debtors assume all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason. Without
limiting the generality of the foregoing, (a) neither the Agent nor any Secured
Party (i) has any duty (either before or after an Event of Default) to collect
any amounts in respect of the Collateral or to preserve any rights relating to
the Collateral, or (ii) has any obligation to clean-up or otherwise prepare the
Collateral for sale, and (b) each Debtor shall remain obligated and liable under
each contract or agreement included in the Collateral to be observed or
performed by such Debtor thereunder. Neither the Agent nor any Secured Party
shall have any obligation or liability under any such contract or agreement by
reason of or arising out of this Agreement or the receipt by the Agent or any
Secured Party of any payment relating to any of the Collateral, nor shall the
Agent or any Secured Party be obligated in any manner to perform any of the
obligations of any Debtor under or pursuant to any such contract or agreement,
to make inquiry as to the nature or sufficiency of any payment received by the
Agent or any Secured Party in respect of the Collateral or as to the sufficiency
of any performance by any party under any such contract or agreement, to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to the Agent or to which
the Agent or any Secured Party may be entitled at any time or times.



     13. Security Interests Absolute. All rights of the Secured Parties and all
obligations of the Debtors hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Debentures or any agreement entered into in connection with the foregoing,
or any portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Debentures or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guarantee, or any other security, for all or any of the
Obligations; (d) any action by the Secured Parties to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to a Debtor, or a
discharge of all or any part of the Security Interests granted hereby. Until the
Obligations shall have been paid and performed in full, the rights of the
Secured Parties shall continue even if the Obligations are barred for any
reason, including, without limitation, the running of the statute of limitations
or bankruptcy. Each Debtor expressly waives presentment, protest, notice of
protest, demand, notice of nonpayment and demand for performance. In the event
that at any time any transfer of any Collateral or any payment received by the
Secured Parties hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Parties, then, in any such
event, each Debtor's obligations hereunder shall survive cancellation of this
Agreement, and shall not be discharged or satisfied by any prior payment thereof
and/or cancellation of this Agreement, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof. Each
Debtor waives all right to require the Secured Parties to proceed against any
other person or entity or to apply any Collateral which the Secured Parties may
hold at any time, or to marshal assets, or to pursue any other remedy. Each
Debtor waives any defense arising by reason of the application of the statute of
limitations to any obligation secured hereby.



19

--------------------------------------------------------------------------------

     14. Term of Agreement. This Agreement and the Security Interests shall
terminate on the date on which all payments under the Debentures have been
indefeasibly paid in full and all other Obligations have been paid or
discharged; provided, however, that all indemnities of the Debtors contained in
this Agreement (including, without limitation, Annex B hereto) shall survive and
remain operative and in full force and effect regardless of the termination of
this Agreement.



     15. Power of Attorney; Further Assurances.



> > (a) Each Debtor authorizes the Agent, and does hereby make, constitute and
> > appoint the Agent and its officers, agents, successors or assigns with full
> > power of substitution, as such Debtor's true and lawful attorney-in-fact,
> > with power, in the name of the Agent or such Debtor, to, after the
> > occurrence and during the continuance of an Event of Default, (i) endorse
> > any note, checks, drafts, money orders or other instruments of payment
> > (including payments payable under or in respect of any policy of insurance)
> > in respect of the Collateral that may come into possession of the Agent;
> > (ii) to sign and endorse any financing statement pursuant to the UCC or any
> > invoice, freight or express bill, bill of lading, storage or warehouse
> > receipts, drafts against debtors, assignments, verifications and notices in
> > connection with accounts, and other documents relating to the Collateral;
> > (iii) to pay or discharge taxes, liens, security interests or other
> > encumbrances at any time levied or placed on or threatened against the
> > Collateral; (iv) to demand, collect, receipt for, compromise, settle and sue
> > for monies due in respect of the Collateral; (v) to transfer any
> > Intellectual Property or provide licenses respecting any Intellectual
> > Property; and (vi) generally, at the option of the Agent, and at the expense
> > of the Debtors, at any time, or from time to time, to execute and deliver
> > any and all documents and instruments and to do all acts and things which
> > the Agent deems necessary to protect, preserve and realize upon the
> > Collateral and the Security Interests granted therein in order to effect the
> > intent of this Agreement and the Debentures all as fully and effectually as
> > the Debtors might or could do; and each Debtor hereby ratifies all that said
> > attorney shall lawfully do or cause to be done by virtue hereof. This power
> > of attorney is coupled with an interest and shall be irrevocable for the
> > term of this Agreement and thereafter as long as any of the Obligations
> > shall be outstanding. The designation set forth herein shall be deemed to
> > amend and supersede any inconsistent provision in the Organizational
> > Documents or other documents or agreements to which any Debtor is subject or
> > to which any Debtor is a party. Without limiting the generality of the
> > foregoing, after the occurrence and during the continuance of an Event of
> > Default, each Secured Party is specifically authorized to execute and file
> > any applications for or instruments of transfer and assignment of any
> > patents, trademarks, copyrights or other Intellectual Property with the
> > United States Patent and Trademark Office and the United States Copyright
> > Office.



> > (b) On a continuing basis, each Debtor will make, execute, acknowledge,
> > deliver, file and record, as the case may be, with the proper filing and
> > recording agencies in any jurisdiction, including, without limitation, the
> > jurisdictions indicated on Schedule C attached hereto, all such instruments,
> > and take all such action as may reasonably be deemed necessary or advisable,
> > or as reasonably requested by the Agent, to perfect the Security Interests
> > granted hereunder and otherwise to carry out the intent and purposes of this
> > Agreement, or for assuring and confirming to the Agent the grant or
> > perfection of a perfected security interest in all the Collateral under the
> > UCC.



> > 20
> > 
> > --------------------------------------------------------------------------------
> > 
> > (c) Each Debtor hereby irrevocably appoints the Agent as such Debtor's
> > attorney-in-fact, with full authority in the place and instead of such
> > Debtor and in the name of such Debtor, from time to time in the Agent's
> > discretion, to take any action and to execute any instrument which the Agent
> > may deem necessary or advisable to accomplish the purposes of this
> > Agreement, including the filing, in its sole discretion, of one or more
> > financing or continuation statements and amendments thereto, relative to any
> > of the Collateral without the signature of such Debtor where permitted by
> > law, which financing statements may (but need not) describe the Collateral
> > as "all assets" or "all personal property" or words of like import, and
> > ratifies all such actions taken by the Agent. This power of attorney is
> > coupled with an interest and shall be irrevocable for the term of this
> > Agreement and thereafter as long as any of the Obligations shall be
> > outstanding.



     16. Notices. All notices, requests, demands and other communications
hereunder shall be subject to the notice provision of the Purchase Agreement (as
such term is defined in the Debentures).



     17. Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Agent shall have the right, in its sole discretion, to pursue, relinquish,
subordinate, modify or take any other action with respect thereto, without in
any way modifying or affecting any of the Secured Parties' rights and remedies
hereunder.



     18. Appointment of Agent. The Secured Parties hereby ratify and confirm the
appointment of Enable to act as their agent for purposes of exercising any and
all rights and remedies of the Secured Parties hereunder. Such appointment shall
continue until revoked in writing by a Majority in Interest, at which time a
Majority in Interest shall appoint a new Agent, provided that Enable may not be
removed as Agent unless Enable shall then hold less than $100,000 in principal
amount of Debentures; provided, further , that such removal may occur only if
each of the other Secured Parties shall then hold not less than an aggregate of
$500,000 in principal amount of Debentures. The Agent shall have the rights,
responsibilities and immunities set forth in Annex B hereto.



     19. Miscellaneous.



> > (a) No course of dealing between the Debtors and the Secured Parties, nor
> > any failure to exercise, nor any delay in exercising, on the part of the
> > Secured Parties, any right, power or privilege hereunder or under the
> > Debentures shall operate as a waiver thereof; nor shall any single or
> > partial exercise of any right, power or privilege hereunder or thereunder
> > preclude any other or further exercise thereof or the exercise of any other
> > right, power or privilege.



> > (b) All of the rights and remedies of the Secured Parties with respect to
> > the Collateral, whether established hereby or by the Debentures or by any
> > other agreements, instruments or documents or by law shall be cumulative and
> > may be exercised singly or concurrently.



> > 21
> > 
> > --------------------------------------------------------------------------------
> > 
> > (c) This Agreement, together with the exhibits and schedules hereto, contain
> > the entire understanding of the parties with respect to the subject matter
> > hereof and supersede all prior agreements and understandings, oral or
> > written, with respect to such matters, which the parties acknowledge have
> > been merged into this Agreement and the exhibits and schedules hereto. No
> > provision of this Agreement may be waived, modified, supplemented or amended
> > except in a written instrument signed, in the case of an amendment, by the
> > Debtors and the Secured Parties or, in the case of a waiver, by the party
> > against whom enforcement of any such waived provision is sought.



> > (d) If any term, provision, covenant or restriction of this Agreement is
> > held by a court of competent jurisdiction to be invalid, illegal, void or
> > unenforceable, the remainder of the terms, provisions, covenants and
> > restrictions set forth herein shall remain in full force and effect and
> > shall in no way be affected, impaired or invalidated, and the parties hereto
> > shall use their commercially reasonable efforts to find and employ an
> > alternative means to achieve the same or substantially the same result as
> > that contemplated by such term, provision, covenant or restriction. It is
> > hereby stipulated and declared to be the intention of the parties that they
> > would have executed the remaining terms, provisions, covenants and
> > restrictions without including any of such that may be hereafter declared
> > invalid, illegal, void or unenforceable.



> > (e) No waiver of any default with respect to any provision, condition or
> > requirement of this Agreement shall be deemed to be a continuing waiver in
> > the future or a waiver of any subsequent default or a waiver of any other
> > provision, condition or requirement hereof, nor shall any delay or omission
> > of any party to exercise any right hereunder in any manner impair the
> > exercise of any such right.



> > (f) This Agreement shall be binding upon and inure to the benefit of the
> > parties and their successors and permitted assigns. The Company and the
> > Guarantors may not assign this Agreement or any rights or obligations
> > hereunder without the prior written consent of each Secured Party (other
> > than by merger). Any Secured Party may assign any or all of its rights under
> > this Agreement to any Person to whom such Secured Party assigns or transfers
> > any Securities, provided such transferee agrees in writing to be bound, with
> > respect to the transferred Securities, by the provisions of this Agreement
> > that apply to the "Secured Parties."



> > (g) Each party shall take such further action and execute and deliver such
> > further documents as may be necessary or appropriate in order to carry out
> > the provisions and purposes of this Agreement.



> > 22
> > 
> > --------------------------------------------------------------------------------
> > 
> > (h) All questions concerning the construction, validity, enforcement and
> > interpretation of this Agreement shall be governed by and construed and
> > enforced in accordance with the internal laws of the State of New York,
> > without regard to the principles of conflicts of law thereof. Each Debtor
> > agrees that all proceedings concerning the interpretations, enforcement and
> > defense of the transactions contemplated by this Agreement and the
> > Debentures (whether brought against a party hereto or its respective
> > affiliates, directors, officers, shareholders, partners, members, employees
> > or agents) shall be commenced exclusively in the state and federal courts
> > sitting in the City of New York, Borough of Manhattan. Each Debtor hereby
> > irrevocably submits to the exclusive jurisdiction of the state and federal
> > courts sitting in the City of New York, Borough of Manhattan for the
> > adjudication of any dispute hereunder or in connection herewith or with any
> > transaction contemplated hereby or discussed herein, and hereby irrevocably
> > waives, and agrees not to assert in any proceeding, any claim that it is not
> > personally subject to the jurisdiction of any such court, that such
> > proceeding is improper. Each party hereto hereby irrevocably waives personal
> > service of process and consents to process being served in any such
> > proceeding by mailing a copy thereof via registered or certified mail or
> > overnight delivery (with evidence of delivery) to such party at the address
> > in effect for notices to it under this Agreement and agrees that such
> > service shall constitute good and sufficient service of process and notice
> > thereof. Nothing contained herein shall be deemed to limit in any way any
> > right to serve process in any manner permitted by law. Each party hereto
> > hereby irrevocably waives, to the fullest extent permitted by applicable
> > law, any and all right to trial by jury in any legal proceeding arising out
> > of or relating to this Agreement or the transactions contemplated hereby. If
> > any party shall commence a proceeding to enforce any provisions of this
> > Agreement, then the prevailing party in such proceeding shall be reimbursed
> > by the other party for its reasonable attorney's fees and other costs and
> > expenses incurred with the investigation, preparation and prosecution of
> > such proceeding.



> > (i) This Agreement may be executed in any number of counterparts, each of
> > which when so executed shall be deemed to be an original and, all of which
> > taken together shall constitute one and the same Agreement. In the event
> > that any signature is delivered by facsimile transmission, such signature
> > shall create a valid binding obligation of the party executing (or on whose
> > behalf such signature is executed) the same with the same force and effect
> > as if such facsimile signature were the original thereof.



> > (j) All Debtors shall jointly and severally be liable for the obligations of
> > each Debtor to the Secured Parties hereunder.



> > 23
> > 
> > --------------------------------------------------------------------------------
> > 
> > (k) Each Debtor shall indemnify, reimburse and hold harmless the Agent and
> > the Secured Parties and their respective partners, members, shareholders,
> > officers, directors, employees and agents (and any other persons with other
> > titles that have similar functions) (collectively, "Indemnitees") from and
> > against any and all losses, claims, liabilities, damages, penalties, suits,
> > costs and expenses, of any kind or nature, (including fees relating to the
> > cost of investigating and defending any of the foregoing) imposed on,
> > incurred by or asserted against such Indemnitee in any way related to or
> > arising from or alleged to arise from this Agreement or the Collateral,
> > except any such losses, claims, liabilities, damages, penalties, suits,
> > costs and expenses which result from the gross negligence or willful
> > misconduct of the Indemnitee as determined by a final, nonappealable
> > decision of a court of competent jurisdiction. This indemnification
> > provision is in addition to, and not in limitation of, any other
> > indemnification provision in the Debentures, the Purchase Agreement (as such
> > term is defined in the Debentures) or any other agreement, instrument or
> > other document executed or delivered in connection herewith or therewith.



> > (l) Nothing in this Agreement shall be construed to subject Agent or any
> > Secured Party to liability as a partner in any Debtor or any if its direct
> > or indirect subsidiaries that is a partnership or as a member in any Debtor
> > or any of its direct or indirect subsidiaries that is a limited liability
> > company, nor shall Agent or any Secured Party be deemed to have assumed any
> > obligations under any partnership agreement or limited liability company
> > agreement, as applicable, of any such Debtor or any if its direct or
> > indirect subsidiaries or otherwise, unless and until any such Secured Party
> > exercises its right to be substituted for such Debtor as a partner or
> > member, as applicable, pursuant hereto.



> > (m) To the extent that the grant of the security interest in the Collateral
> > and the enforcement of the terms hereof require the consent, approval or
> > action of any partner or member, as applicable, of any Debtor or any direct
> > or indirect subsidiary of any Debtor or compliance with any provisions of
> > any of the Organizational Documents, the Debtors hereby grant such consent
> > and approval and waive any such noncompliance with the terms of said
> > documents.



[SIGNATURE PAGES FOLLOW]

 

24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Security Agreement to be duly executed on the day and year first above written.
 
 



telanetix, inc., a Delaware corporation


By: /s/ Douglas N. Johnson

Name: Douglas N. Johnson
Title: Chief Executive Officer


 

telanetix, inc., a California corporation


By: /s/ Douglas N. Johnson

Name: Douglas N. Johnson
Title: Chief Executive Officer


 

Union Labor Force One LIMITED Liability Company, a New Jersey limited liability
company

By: /s/ Douglas N. Johnson

Name: Douglas N. Johnson
Title: Authorized Officer


 

AVS Installation Limited Liability Company, a New Jersey limited liability
company

By: /s/ Douglas N. Johnson

Name: Douglas N. Johnson
Title: Authorized Officer


ACCESsLINE HOLDINGS, inc., a Delaware corporation


By: /s/ Douglas N. Johnson

Name: Douglas N. Johnson
Title: Chief Executive Officer




[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

25

--------------------------------------------------------------------------------


[SIGNATURE PAGE OF HOLDERS TO TNXI SA]

     

     Name of Investing Entity: Pierce Diversified Strategy Master Fund LLC, ena



Signature of Authorized Signatory of Investing entity: /s/ Brendan O'Neil

Name of Authorized Signatory: Brendan O'Neill

Title of Authorized Signatory: Principal and Portfolio Manager



     
[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

26

--------------------------------------------------------------------------------

 

                                    [SIGNATURE PAGE OF HOLDERS TO TNXI SA]

     

     Name of Investing Entity: Enable Growth Partners LP



Signature of Authorized Signatory of Investing entity: /s/ Brendan O'Neil

Name of Authorized Signatory: Brendan O'Neill

Title of Authorized Signatory: Principal and Portfolio Manager



     
[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

27

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO TNXI SA]

     

     Name of Investing Entity: Enable Opportunity Partners LP_



Signature of Authorized Signatory of Investing entity: /s/ Brendan O'Neil

Name of Authorized Signatory: Brendan O'Neill

Title of Authorized Signatory: Principal and Portfolio Manager



     
[SIGNATURE PAGE OF HOLDERS FOLLOWS]







28

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO TNXI SA]

     

     Name of Investing Entity: Hudson Bay Fund LP



Signature of Authorized Signatory of Investing entity: /s/ Yoav Roth

Name of Authorized Signatory: Yoav Roth



Title of Authorized Signatory: Principal and Portfolio Manager



     
[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

29

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO TNXI SA]

     

     Name of Investing Entity: Hudson Bay Overseas Fund LTD



Signature of Authorized Signatory of Investing entity: /s/ Yoav Roth

Name of Authorized Signatory: Yoav Roth



Title of Authorized Signatory: Principal and Portfolio Manager

     
[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

30

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO TNXI SA]

     

     Name of Investing Entity: Crescent International Ltd.



Signature of Authorized Signatory of Investing entity: /s/ Maxi Brezzi

Name of Authorized Signatory: Maxi Brezzi



Title of Authorized Signatory: Authorized Signatory

     
[SIGNATURE PAGE OF HOLDERS FOLLOWS]



31

--------------------------------------------------------------------------------

 

ANNEX A
to

AMENDED AND RESTATED
SECURITY

AGREEMENT



FORM OF ADDITIONAL DEBTOR JOINDER



Amended and Restated Security Agreement dated as of June 30, 2008 made by
Telanetix, Inc.

and its subsidiaries party thereto from time to time, as Debtors
to and in favor of
the Secured Parties identified therein (the "Security Agreement")



     Reference is made to the Security Agreement as defined above; capitalized
terms used herein and not otherwise defined herein shall have the meanings given
to such terms in, or by reference in, the Security Agreement.
 
     The undersigned hereby agrees that upon delivery of this Additional Debtor
Joinder to the Secured Parties referred to above, the undersigned shall (a) be
an Additional Debtor under the Security Agreement, (b) have all the rights and
obligations of the Debtors under the Security Agreement as fully and to the same
extent as if the undersigned was an original signatory thereto and (c) be deemed
to have made the representations and warranties set forth therein as of the date
of execution and delivery of this Additional Debtor Joinder. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY GRANTS TO THE
SECURED PARTIES A SECURITY INTEREST IN THE COLLATERAL AS MORE FULLY SET FORTH IN
THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO THE WAIVER OF JURY TRIAL
PROVISIONS SET FORTH THEREIN.
 
     Attached hereto are supplemental and/or replacement Schedules to the
Security Agreement, as applicable.
 
     An executed copy of this Joinder shall be delivered to the Secured Parties,
and the Secured Parties may rely on the matters set forth herein on or after the
date hereof. This Joinder shall not be modified, amended or terminated without
the prior written consent of the Secured Parties.
 

     

32

--------------------------------------------------------------------------------

     

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed in
the name and on behalf of the undersigned.



     [Name of Additional Debtor]



     By:                                   

     Name:

     Title:



     Address:



Dated:               



33

--------------------------------------------------------------------------------

 

ANNEX B
to

AMENDED AND RESTATED
SECURITY
AGREEMENT



THE AGENT



     1. Appointment. The Secured Parties (all capitalized terms used herein and
not otherwise defined shall have the respective meanings provided in the Amended
and Restated Security Agreement to which this Annex B is attached (the
"Agreement")), by their acceptance of the benefits of the Agreement, hereby
designate Enable Growth Partners, LP ("Enable" or "Agent") as the Agent to act
as specified herein and in the Agreement. Each Secured Party shall be deemed
irrevocably to authorize the Agent to take such action on its behalf under the
provisions of the Agreement and any other Transaction Document (as such term is
defined in the Debentures) and to exercise such powers and to perform such
duties hereunder and thereunder as are specifically delegated to or required of
the Agent by the terms hereof and thereof and such other powers as are
reasonably incidental thereto. The Agent may perform any of its duties hereunder
by or through its agents or employees.



     2. Nature of Duties. The Agent shall have no duties or responsibilities
except those expressly set forth in the Agreement. Neither the Agent nor any of
its partners, members, shareholders, officers, directors, employees or agents
shall be liable for any action taken or omitted by it as such under the
Agreement or hereunder or in connection herewith or therewith, be responsible
for the consequence of any oversight or error of judgment or answerable for any
loss, unless caused solely by its or their gross negligence or willful
misconduct as determined by a final judgment (not subject to further appeal) of
a court of competent jurisdiction. The duties of the Agent shall be mechanical
and administrative in nature; the Agent shall not have by reason of the
Agreement or any other Transaction Document a fiduciary relationship in respect
of any Debtor or any Secured Party; and nothing in the Agreement or any other
Transaction Document, expressed or implied, is intended to or shall be so
construed as to impose upon the Agent any obligations in respect of the
Agreement or any other Transaction Document except as expressly set forth herein
and therein.



     3. Lack of Reliance on the Agent. Independently and without reliance upon
the Agent, each Secured Party, to the extent it deems appropriate, has made and
shall continue to make (i) its own independent investigation of the financial
condition and affairs of the Company and its subsidiaries in connection with
such Secured Party's investment in the Debtors, the creation and continuance of
the Obligations, the transactions contemplated by the Transaction Documents, and
the taking or not taking of any action in connection therewith, and (ii) its own
appraisal of the creditworthiness of the Company and its subsidiaries, and of
the value of the Collateral from time to time, and the Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Secured Party with any credit, market or other information with respect thereto,
whether coming into its possession before any Obligations are incurred or at any
time or times thereafter. The Agent shall not be responsible to the Debtors or
any Secured Party for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of the
Agreement or any other Transaction Document, or for the financial condition of
the Debtors or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Agreement or any other Transaction Document, or
the financial condition of the Debtors, or the value of any of the Collateral,
or the existence or possible existence of any default or Event of Default under
the Agreement, the Debentures or any of the other Transaction Documents.



     4. Certain Rights of the Agent. The Agent shall have the right to take any
action with respect to the Collateral, on behalf of all of the Secured Parties.
To the extent practical, the Agent shall request instructions from the Secured
Parties with respect to any material act or action (including failure to act) in
connection with the Agreement or any other Transaction Document, and shall be
entitled to act or refrain from acting in accordance with the instructions of
Secured Parties holding a majority in principal amount of Debentures (based on
then-outstanding principal amounts of Debentures at the time of any such
determination); if such instructions are not provided despite the Agent's
request therefor, the Agent shall be entitled to refrain from such act or taking
such action, and if such action is taken, shall be entitled to appropriate
indemnification from the Secured Parties in respect of actions to be taken by
the Agent; and the Agent shall not incur liability to any person or entity by
reason of so refraining. Without limiting the foregoing, (a) no Secured Party
shall have any right of action whatsoever against the Agent as a result of the
Agent acting or refraining from acting hereunder in accordance with the terms of
the Agreement or any other Transaction Document, and the Debtors shall have no
right to question or challenge the authority of, or the instructions given to,
the Agent pursuant to the foregoing and (b) the Agent shall not be required to
take any action which the Agent believes (i) could reasonably be expected to
expose it to personal liability or (ii) is contrary to this Agreement, the
Transaction Documents or applicable law.
 

     5. Reliance. The Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by the proper person
or entity, and, with respect to all legal matters pertaining to the Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
counsel selected by it and upon all other matters pertaining to this Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
other experts selected by it. Anything to the contrary notwithstanding, the
Agent shall have no obligation whatsoever to any Secured Party to assure that
the Collateral exists or is owned by the Debtors or is cared for, protected or
insured or that the liens granted pursuant to the Agreement have been properly
or sufficiently or lawfully created, perfected, or enforced or are entitled to
any particular priority.



     6. Indemnification. To the extent that the Agent is not reimbursed and
indemnified by the Debtors, the Secured Parties will jointly and severally
reimburse and indemnify the Agent, in proportion to their initially purchased
respective principal amounts of Debentures, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in performing its duties
hereunder or under the Agreement or any other Transaction Document, or in any
way relating to or arising out of the Agreement or any other Transaction
Document except for those determined by a final judgment (not subject to further
appeal) of a court of competent jurisdiction to have resulted solely from the
Agent's own gross negligence or willful misconduct. Prior to taking any action
hereunder as Agent, the Agent may require each Secured Party to deposit with it
sufficient sums as it determines in good faith is necessary to protect the Agent
for costs and expenses associated with taking such action.
 

     7. Resignation by the Agent.

 



(a) The Agent may resign from the performance of all its functions and duties
under the Agreement and the other Transaction Documents at any time by giving 30
days' prior written notice (as provided in the Agreement) to the Debtors and the
Secured Parties. Such resignation shall take effect upon the appointment of a
successor Agent pursuant to clauses (b) and (c) below.



(b) Upon any such notice of resignation, the Secured Parties, acting by a
Majority in Interest, shall appoint a successor Agent hereunder.



(c) If a successor Agent shall not have been so appointed within said 30-day
period, the Agent shall then appoint a successor Agent who shall serve as Agent
until such time, if any, as the Secured Parties appoint a successor Agent as
provided above. If a successor Agent has not been appointed within such 30-day
period, the Agent may petition any court of competent jurisdiction or may
interplead the Debtors and the Secured Parties in a proceeding for the
appointment of a successor Agent, and all fees, including, but not limited to,
extraordinary fees associated with the filing of interpleader and expenses
associated therewith, shall be payable by the Debtors on demand.



     8. Rights with respect to Collateral. Each Secured Party agrees with all
other Secured Parties and the Agent (i) that it shall not, and shall not attempt
to, exercise any rights with respect to its security interest in the Collateral,
whether pursuant to any other agreement or otherwise (other than pursuant to
this Agreement), or take or institute any action against the Agent or any of the
other Secured Parties in respect of the Collateral or its rights hereunder
(other than any such action arising from the breach of this Agreement) and (ii)
that such Secured Party has no other rights with respect to the Collateral other
than as set forth in this Agreement and the other Transaction Documents. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and the retiring
Agent shall be discharged from its duties and obligations under the Agreement. 
After any retiring Agent's resignation or removal hereunder as Agent, the
provisions of the Agreement including this Annex B shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Agent.
 



34